Citation Nr: 0636434	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  95-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a shell fragment wound to the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1968 and from September 1970 to March 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted an increased rating to 20 percent for the 
veteran's residuals of a shell fragment wound to the left 
shoulder.  The veteran has appealed that decision and 
requests a higher disability rating.  

The Board remanded the case to the RO in August 2003 and June 
2005 for additional development and adjudication.  The case 
is once again before the Board for final review. 


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's disability due to residuals of a shell 
fragment wound to the left shoulder is manifested by a 
nontender scar measuring 2.5 x 2.0 inches, no significant 
muscle weakness, and no significant limitation of motion of 
the left arm.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a shell fragment wound to the left shoulder 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code 5301 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1967, the veteran sustained a shell fragment 
wound to his left shoulder.  As a result of this injury, a 
March 1978 rating decision granted service connection and 
assigned a 10 percent disability rating for residuals of a 
shell fragment wound to the left shoulder.  After the veteran 
filed a claim for increased compensation benefits in 
September 1992, the RO granted an increased rating to 20 for 
this disability.  Therefore, the issue on appeal is 
entitlement to a disability rating in excess of 20 percent 
for residuals of a shell fragment wound to the left shoulder.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability due to residuals of a shell fragment 
wound to the left shoulder is currently rated as 20 percent 
disabling under Diagnostic Code (DC) 5321.  The Board notes 
that the regulations pertaining to muscle injuries were 
revised since the veteran filed his claim, effective July 3, 
1997. 62 Fed. Reg. 20235-30240 (1997).  However, the Board 
finds that the amendments did not substantially change the 
criteria pertinent to the veteran's disability, but rather 
added current medical terminology and unambiguous criteria.  
Indeed, the changes did not disturb the criteria for rating 
muscle injuries of the shoulder under DC 5301.  

The veteran's residuals of a shell fragment wound to the left 
shoulder involve muscle group I, comprised of the extrinsic 
muscles of the shoulder girdle, i.e., the trapezius, levator 
scapulae, and serratus magnus.  These muscles affect the 
functions of upward rotation of the scapula and elevation of 
arm above the shoulder level.  

Under DC 5301, for the nondominant shoulder, a 20 percent 
rating is assigned for a moderately severe injury, and a 30 
percent rating is assigned for a severe injury.  38 C.F.R. 
§ 4.73, DC 5301.  The term "severe" will be described 
below.

The criteria for the evaluation of residuals of healed shell 
fragment wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(c), (d).  For 
purpose of the present case, the veteran's disability due to 
residuals of a shell fragment wound to the left shoulder must 
meet the criteria for a severe muscle injury to establish a 
disability rating in excess of 20 percent under DC 5301.  

A "severe" disability of muscles involves a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately-severe level, in an aggravated form.  38 
C.F.R. § 4.56(d)(4).

The objective findings of a severe disability include 
extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  The following, if present, are also 
signs of severe muscle damage: (a) x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; (b) adhesions of 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

Looking at the history of the veteran's shell fragment wound, 
his service medical records show that shrapnel entered the 
trapezius muscle region approximately midway between the tip 
of his left shoulder and the base of his neck.  The wound was 
debrided and treated by delayed primary closure.  The wound 
healed with no evidence of break down or drainage.  There is 
no evidence of any shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and cicatrisation.  As such, the type of injury sustained by 
the veteran is not consistent with a severe muscle injury.  
The service medical records, as a whole, are found to provide 
evidence against an increased evaluation. 

More importantly, the current objective findings do not 
reflect that his shell fragment wound can be characterized as 
severe.  These findings are contained in four VA examination 
reports as well as VA outpatient treatment records, none of 
which show a severe muscle injury involving the veteran's 
left shoulder.  

For example, the May 1994 VA examination report notes that 
the veteran's left shoulder had full range of motion, 
sufficient muscle strength to draw the left scapula forward, 
and a moderate degree of muscle fibrosis.  The examiner 
commented that the muscle fibrosis could account for the 
veteran's complaints of pain but that degenerative disc 
disease at C5-6 (a disability not at issue before the Board 
at this time) could also be the source of his symptoms.  In 
any event, the examiner opined that the veteran had only mild 
to moderate impairment of left shoulder function.  Hence, 
since none of these findings indicates a severe muscle 
injury, they do no support the veteran's claim for an 
increased rating and is found to provide evidence against 
this claim.  

A May 1997 VA examination report also makes no reference to a 
severe muscle injury of the left shoulder.  For example, the 
report notes that all muscles of the left shoulder functioned 
normally, that reflexes and sensation in the left upper 
extremity were normal (although reflexes were somewhat 
hypoactive), that there was virtually full range of motion of 
the left shoulder, and that the scar was nontender and not 
tethered to the underlying muscle.  The veteran was also able 
to forcefully push against the wall without winging of the 
scapula on either side, which ruled out paralysis of the 
musculature about the scapula.  The Board concludes that 
these findings are clearly not analogous to a severe muscle 
injury, and therefore provide highly probative evidence 
against the veteran's claim. 

A December 2002 VA examination report shows similar findings.  
In particular, the examiner noted that muscle tones of the 
left paraspinous muscles were normal, that the scar was not 
tender and not attached to subjacent muscles, and that the 
underlying muscles functioned well.  Range-of-motion testing 
also revealed anterior flexion of 180 degrees, extension of 
60 degrees, abduction of 135 degrees, external rotation of 90 
degrees, and internal rotation of 110 degrees.  The examiner 
also noted that X-rays performed in April 2002 were normal.  
In short, none of these findings reflects a severe muscle 
injury involving the veteran's left shoulder.  

A February 2006 VA examination report also notes that the 
veteran's scar was nontender, that strength in the left 
rotator cuff appeared to be the same as on the right side, 
and that there was no evidence of winging of the scapula or 
weakness of the muscles that stabilize the scapula.  The only 
finding involved some partial loss of the trapezius muscle, 
which the examiner noted was perhaps partially transected and 
was retracted because there was a slight bulge just medial to 
the scar.  Range-of-motion of the left arm revealed abduction 
and external rotation of 70 degrees and internal rotation of 
60 degrees.  The examiner indicated that most of the 
veteran's complaints of pain were due to impingement syndrome 
of the left shoulder, which only developed during the past 
three years and was unrelated to his remote shrapnel injury.  
In any event, even assuming for discussion purposes that all 
of the veteran's complaints are due to his shell fragment 
wound, the Board emphasizes that none of the clinical 
findings is consistent with a severe muscle injury.  In 
short, this examination report also provides highly probative 
evidence against the veteran's claim.  

The Board also reviewed VA outpatient treatment records dated 
from 1992 to 2005, none of which make any reference to a 
severe muscle injury involving the veteran's left shoulder.  
The Board finds the post-service medical record, as a whole, 
provides evidence against this claim. 

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 20 
degrees for the veteran's residuals of a shell fragment wound 
to the left shoulder under DC 5301.  Therefore, the Board 
must consider whether the veteran is entitled to a separate 
disability rating under the criteria for rating scars.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  For the reasons 
set forth below, however, the Board finds that a separate 
rating for the veteran's scar is not warranted.

At the time he filed his claim, a 10 percent rating was 
assigned for scars that were superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(prior to August 30, 2002).  Other scars were to be rated on 
the limitation of the part affected.  38 C.F.R. § 4.118, DC 
7805 (prior to August 30, 2002).  

The Board must also consider new regulations for rating 
scars, which became effective on August 30, 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  Under the revised criteria, a 10 percent rating 
is provided for scars, other than the head face, or neck, 
that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 square centimeters).  See 
38 C.F.R. § 4.118, DC 7801 (2006).

In this case, no distinct symptomatology from the veteran's 
scar on his left shoulder has been identified.  The veteran 
scar measured 2.5 x 2.0 inches at his most recent VA 
examination in February 2006, which is significantly less 
than 39 square centimeters, thereby precluding a 10 percent 
rating under DC 7801.  The scar has also been consistently 
described as nontender without adherence to the underlying 
muscle.  Thus, since the veteran's scar is nontender and 
involves an area less than 39 square cm, a separate 
compensable rating is not warranted under applicable rating 
criteria.

The Board also finds that a disability rating in excess of 20 
percent is not warranted on the basis of limitation of motion 
of the left arm.  Under DC 5201, a 30 percent rating is 
assigned where motion of the minor arm is limited to 25 
degrees from the side (which is essentially abduction limited 
to 25 degrees).  See 38 C.F.R. § 4.71a, DC 5201.  However, 
since no evidence shows that the veteran's left arm has been 
limited to 25 degrees of abduction, a 30 percent rating is 
not warranted under DC 5201.  The post-service medical 
records, including the examinations cited above, are found to 
provide evidence against such a finding. 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.     

In this case, the Board has considered the veteran's own 
statements in support of his claim regarding his pain, 
including testimony presented at an RO hearing held in April 
1994 as well as at a Board hearing held in November 2004.  In 
essence, the veteran testified that his left shoulder was 
manifested by pain, loss of strength, and occasional spasms.  
At his Board hearing, he rated his average daily pain between 
1 and 4 on a pain scale from zero to 10, which would 
occasionally increase to 7/10 and even as high as 10/10 
during spasms.  He explained that he had to change 
professions from a welder to a barber because of pain and 
weakness in his left shoulder.  However, the Board finds that 
the post-service medical record, as a whole, outweighs the 
veteran's belief that he is entitled to a higher evaluation 
and provides evidence against his claim, indicating that he 
does not meet the requirements for a higher evaluation.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating in excess of 20 percent for his residuals 
of a shell fragment wound to the left shoulder.  The Board 
also finds that the case does not present such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 3.321(b)(1).  
Therefore, the case need not be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.  Accordingly, the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO and the 
Appeals Management Center: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

These letters, as well as supplemental statements of the 
case, also comply with the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In 
particular, the veteran was notified of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating as well as an effective date.

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claim in March 1993.  However, 
the Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA has also fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded several VA 
examinations to determine the nature and severity of his 
shell fragment wound to the left shoulder.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

A disability rating in excess of 20 percent for residuals of 
a shell fragment wound to the left shoulder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


